Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 1/10/2022 is acknowledged.

Claim Objections
Claims 12-17 are objected to because of the following informalities:  
In claim 12, line 5, “, wherein” should read -; wherein-.  
In claim 12, line 6, “, and wherein” should read -; wherein-.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 5, line 4, it is not clear whether the memory device is the same memory device disclosed in claim 1.  Similar problems exist in claims 8 and 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asnaashari et al. (U.S. Publication No. 2010/0262721 A1), hereafter referred to as Asnaashari’721.
Referring to claim 1, Asnaashari’721, as claimed, a storage drive controller (memory controller 310, see Fig. 3) comprising: a non-volatile memory subsystem (nonvolatile memory, see paras. [0025], [0031], and [0033]) configured to process a plurality of commands (process commands, see para. [0036]); a plurality of versatile processing array slices coupled to the non-volatile memory subsystem, wherein the plurality of versatile processing array slices are configured to process a plurality of in-situ tasks (back end portion includes a number of channels 350-1,…,350-N. Each back end channel include a channel processor 356-1,…,356-N that processes commands, see paras. [0043]-[0048] and Fig. 3); and a host direct memory access module configured to provide direct access to at least one memory device (distribute tasks from the host to back end channels through DMA, see paras. [0038]-[0043]).
As to claim 2, Asnaashari’721 also discloses the storage drive controller is a solid-state drive controller (solid state drive, see paras. [0018], [0021], [0022], [0026]).
As to claim 3, Asnaashari’721 also discloses the plurality of versatile processing array slices are arranged to form a 3-dimensional versatile processing array (back end portion includes a number of channels 350-1,…,350-N. Each back end channel include a channel processor 356-1,…,356-N that processes commands, see paras. [0043]-[0048] and Fig. 3; note: the processing components are arranged and 3-dimensional, see Fig. 3).
As to claim 4, Asnaashari’721 also discloses the plurality of versatile processing array slices are coupled to an interconnect that allows the plurality of versatile processing array slices to communicate with one another (channel processors 356-1,…356-N are communicatively coupled to the ECC/memory interface 360-N, channel DMA 354-N, channel buffer 358-N and front end DMA 316, see paras. [0042]-[0045] and Fig. 3).
As to claim 5, Asnaashari’721 also discloses each of the plurality of versatile processing array slices includes: a central processing unit (back end portion includes a number of channels 350-1,…,350-N. Each back end channel include a channel processor 356-1,…,356-N that processes commands, see paras. [0043]-[0048] and Fig. 3); a memory device (memories such as buffer 358, queue 355 and memory 312, see Fig. 3); a dynamic configure interface (ECC/memory interface 360, see Fig. 3); and a field-programmable gate array/digital signal processing array (processor, ASIC, see paras. [0045]; array, see paras. [0005], [0027], [0031]-[0033], and [0036]).
As to claim 6, Asnaashari’721 also discloses the central processing unit includes:
channel processors 356-1,…356-N are communicatively coupled to the ECC/memory interface 360-N, channel DMA 354-N, channel buffer 358-N and front end DMA 316, see paras. [0042]-[0045], Figs. 1 and 3); a central processing unit extension instruction interface (process host command sequences, the associated data, and other information, see para. [0030] and Fig. 1); and a peripheral interface (peripheral and bus control, see paras. [0005], [0025] and Fig. 1).
As to claim 7, Asnaashari’721 also discloses the dynamic configure interface includes a direct memory access engine (DMA, see paras. [0038]-[0043] and Fig. 3; also note: channel DMA, see paras. [0044] and [0048]).
As to claim 8, Asnaashari’721 also discloses a buffer management unit coupled to the plurality of versatile processing array slices and coupled to a memory device (ECC/memory interface coupled to channel buffer 358-N and memory devices 312-N, see Fig. 3 and paras. [0044] and [0048]; also note: managing a command queue configured to buffer commands, see para. [0110], and other components that control memory such as buffer 334, queue 386, host fifo 322, etc., see Fig. 3).
As to claim 9, Asnaashari’721 also discloses the storage drive controller is configured to process non-volatile memory commands and vendor unique processing commands simultaneously (commands executed in parallel or simultaneously, see paras. [0032], [0033], [0055], [0077], [0085], [0101], and [0106]).
As to claim 10, Asnaashari’721 also discloses each of the plurality of versatile processing array slices is configured to perform a specific task (each back end channel receives commands from the host, see paras. [0043]-[0049] and Fig. 3).
As to claim 11, Asnaashari’721 also discloses the non-volatile memory subsystem includes: a plurality of central processing units (back end portion includes a number of channels 350-1,…,350-N. Each back end channel include a channel processor 356-1,…,356-N that processes commands, see paras. [0043]-[0048] and Fig. 3); and a message channel coupled to channel processors 356-1,…356-N are communicatively coupled to the ECC/memory interface 360-N, channel DMA 354-N, channel buffer 358-N and front end DMA 316, see paras. [0042]-[0045] and Fig. 3).
Referring to claim 12, Asnaashari’721, as claimed, a storage drive controller (memory controller 310, see Fig. 3) comprising: a non-volatile memory subsystem (nonvolatile memory, see paras. [0025], [0031], and [0033]) configured to process a plurality of commands (process commands, see para. [0036]); a plurality of versatile processing array slices coupled to the non-volatile memory subsystem, wherein the plurality of versatile processing array slices are configured to process a plurality of in-situ tasks (back end portion includes a number of channels 350-1,…,350-N. Each back end channel include a channel processor 356-1,…,356-N that processes commands, see paras. [0043]-[0048] and Fig. 3); wherein each of the plurality of versatile processing array slices is configured to perform a specific task (each back end channel receives commands from the host, see paras. [0043]-[0049] and Fig. 3); and wherein the plurality of versatile processing array slices are arranged to form a 3-dimensional versatile processing array (back end portion includes a number of channels 350-1,…,350-N. Each back end channel include a channel processor 356-1,…,356-N that processes commands, see paras. [0043]-[0048] and Fig. 3; note: the processing components are arranged and 3-dimensional, see Fig. 3); and a host direct memory access module configured to provide direct access to at least one memory device (distribute tasks from the host to back end channels through DMA, see paras. [0038]-[0043]).
Note claim 13 recites the corresponding limitations of claim 5.  Therefore it is rejected based on the same reason accordingly.
Note claim 14 recites the corresponding limitations of claim 6.  Therefore it is rejected based on the same reason accordingly.

Note claim 16 recites the corresponding limitations of claim 9.  Therefore it is rejected based on the same reason accordingly.
Note claim 17 recites the corresponding limitations of claim 4.  Therefore it is rejected based on the same reason accordingly.
	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
OH et al. (U.S. Publication No. 2009/0119353 A1) discloses solid state memory (SSM), computer system including an SSM, and method of operating a SSM.
FANNING et al. (U.S. Publication No. 2014/0181365 A1) discloses techniques to configure a solid state drive to operate in a storage mode or a memory mode.
Asnaashari et al. (U.S. Publication No. 2013/0268701 A1) discloses memory controllers, memory systems, solid state drives and methods for processing a number of commands.
Kannan et al. (U.S. Patent No. 9,747,158 B1) discloses intelligent refresh of 3D NAND for reads with lower raw error rates than if the charge buildup is left present.
Colgrove et al. (U.S. Publication No. 2014/0317447 A1) discloses adaptive raid for an SSD environment. 
Vemula et al. (U.S. Publication No. 2007/0073923 A1) discloses DMA descriptor management mechanism.
Huang et al. (U.S. Publication No. 2009/0150894 A1) discloses nonvolatile memory based SSD system for scaling and QOS by parallelizing command execution.

In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181